Name: Commission Regulation (EEC) No 315/87 of 30 January 1987 fixing the special rates for converting the free-at-frontier reference prices of imported liqueur wines into national currency
 Type: Regulation
 Subject Matter: prices;  monetary economics;  monetary relations;  beverages and sugar
 Date Published: nan

 31 . 1 . 87 Official Journal of the European Communities No L 30/67 COMMISSION REGULATION (EEC) No 315/87 of 30 January 1987 fixing the special rates for converting the free-at-frontier reference prices of imported liqueur wines into national currency Whereas under the terms of Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture (J), as last amended by Regulation (EEC) No 90/87 (8), and in particular of Article 6 (2) thereof, the central rates and the market rates are to be multiplied by a corrective factor, HAS ADOPTED THIS REGULATION : Article 1 The special rate referred to in Article la of Regulation (EEC) No 1393/76 shall be : (a) for the Belgian franc and the Luxembourg franc : Bfrs/Lfrs 1 = 0,0209227 ECU (b) for the Danish krone : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 3455/86 (2), Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), and in particular Article 2 thereof, Having regard to Commission Regulation (EEC) No 1393/76 of 17 June 1976 laying down detailed rules for the importation of products in the wine-growing sector originating in certain third countries (4), as last amended by Regulation (EEC) No 2135/84 and in particular Article la (4) thereof, Having regard to the opinion of the Monetary Committee, Whereas, pursuant to Article la of Regulation (EEC) No 1393/76, special rates are used to convert the free-at ­ frontier reference prices for imported liqueur wines into national currency ; whereas the special rates applicable at present were fixed by Commission Regulation (EEC) No 2628/86 (6) ; Whereas Article la (3) (c) of Regulation (EEC) No 1393/76 provides that the special rate for a currency other than those maintained at any given moment within a maximum spread of 2,25 % is to be revised when, for a period of 20 working days, its conversion rate moves away by an average of not less than 10 % from the special rate previously fixed for it ; whereas this has occurred for both the pound sterling and the Greek drachma ; whereas application of these provisions makes it necessary to alter the special rate for the pound sterling and that for the Greek drachma ; Whereas for the currencies maintained at any given moment within a maximum spread at 2,25 % the special rate is the conversion rate given by the central rate ; whereas following the monetary realignment effective from 12 January 1987 new central rates must be used ; Dkr 1 = 0,113134 ECU (c) for the German mark : DM 1 = 0,431540 ECU (d) for the French franc : FF 1 = 0,128670 ECU (e) for the pound sterling : £ 1 = 1,23429 ECU (f) for the Irish pound : £Irl 1 = 1,15607 ECU (g) for the Italian Lira : Lit 100 = 0,0628837 ECU (h) for the Dutch guilder : F1 1 = 0,382999 ECU (i) for the Greek drachma : Dr 100 = 0,596066 ECU (j) for the Spanish peseta : Pta 100 = 0,674610 ECU. Article 2 Regulation (EEC) No 2628/86 is hereby repealed . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. 0 OJ No L 54, 5 . 3 . 1979, p. 1 . (2) OJ No L 319, 14 . 11 . 1986, p. 1 . (3) OJ No L 164, 24. 6 . 1985, p. 1 . (4) OJ No L 157, 18 . 6 . 1976, p. 20 . 0 OJ No L 196, 26 . 7 . 1984, p. 21 . (6) OJ No L 237, 23 . 8 . 1986, p. 5 . O OJ No L 164, 24 . 6 . 1985, p . 6 . (8 OJ No L 13, 15 . 1 . 1987, p . 12. No L 30/68 Official Journal of the European Communities 31 . 1 . 87 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 January 1987. For the Commission Frans ANDRIESSEN Vice-President